Citation Nr: 0940998	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for right carpal tunnel 
syndrome, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had 22 years, 10 months, and 29 days of active 
service, including the verified periods from November 1961 to 
October 1969, and from August 1984 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2005 which, in pertinent part, denied an increased 
rating for carpal tunnel syndrome.


FINDING OF FACT

A service-connected disability involving the right median 
nerve, diagnosed in service as carpal tunnel syndrome, is 
manifested by symptoms of numbness and tingling in the first 
3 fingers of the right hand, pain, atrophy of the thenar 
eminence, and significantly reduced grip strength; the 
schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for a 30 percent rating for a right median nerve 
disability, diagnosed in service as carpal tunnel syndrome, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 
8515 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in April 2005, prior to the 
adjudication of the claim, the Veteran was advised of the 
information necessary to substantiate his increased rating 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence.  The Veteran was 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  

Subsequently, in March 2006, he was informed that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  This notice 
was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); other notice requirements mandated by that 
decision were found to be beyond the scope of notice required 
by the VCAA in a Federal Circuit Court decision which vacated 
that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit 
Court held that that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life."  In addition, he was given information regarding 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the March 2006 letter was not sent until 
after the initial adjudication of the claim, it was followed 
by a statement of the case in May 2006, and by readjudication 
and the issuance of a supplemental statement of the case in 
February 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records adequately 
identified by the Veteran.  VA examinations were conducted in 
June 2005, August 2007, and December 2007; those examination 
reports, together the private treatment records dated during 
the appeal period, describe the disability in sufficient 
detail for the Board to make an informed decision.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
evidence indicating that there has been a material change in 
the service-connected disorder(s) since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 et. App. 589 (1991).  If 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Service treatment records show that the Veteran was diagnosed 
as having carpal tunnel syndrome on the right in September 
1989.  An electromyograph in December 1989, however, was 
essentially normal without definite evidence of carpal tunnel 
syndrome.  After service, on a VA examination in November 
1998, sensation was decreased to pinprick in the first three 
fingers of the right hand, and Tinel's sign was positive at 
the right wrist.  The diagnosis was carpal tunnel syndrome.  
Accordingly, in a May 1999 rating decision, service 
connection for right carpal tunnel syndrome was granted, 
evaluated as 10 percent disabling.  

The Veteran filed a claim for an increased rating in March 
2005.  He contends that his right carpal tunnel syndrome has 
increased in severity.  

On a VA examination in June 2005, the Veteran complained of 
pains in the right wrist and hand, with cramps in the fingers 
from time to time.  He was right-handed.  He said that 
symptoms were worse on using the hand and he also experienced 
numbness and tightness.  On examination, there was no 
weakness or atrophy.  There were no fasciculations or 
involuntary movements, and coordination was normal.  Biceps, 
triceps, and supinator reflexes were somewhat reduced at 1+.  
He had reduced pinprick sensation in glove distribution up to 
the middle of the forearms in a stocking distribution. He 
also had positive Tinel's sign on the right.  Nerve 
conduction studies were obtained, and did not detect carpal 
tunnel syndrome.  The examiner stated that the symptoms of 
paresthesia and pain maybe secondary to irritability of the 
nerves in the right upper extremity, which could also explain 
the positive Tinel's sign.  

Private medical records dated from December 2005 to November 
2006 show that X-rays of the right wrist in December 2005 
revealed a sclerotic distal radial bone lesion.  A magnetic 
resonance imaging (MRI) scan was performed in January 2006, 
and disclosed a lesion was most likely compatible with a 
healed fibrous lesion or fibroma.  There was also 
degeneration of the triangular fibrocartilage complex with 
tearing seen at the more volar component, moderate 
degenerative changes in the region of the triscaphe, and 
nonspecific changes which may represent chronic ulnar 
impaction syndrome.  

He was referred for an orthopedic evaluation by P. McGann, 
M.D.  When seen in January 2006, the Veteran reported 
numbness, difficulty picking up small items, difficulty with 
fine motor-type of activities.  He said he frequently dropped 
things held in the right upper extremity. He said he had 
diminished sensation in his fingertips and difficulty 
grasping.  On examination, both wrists had full motion.  He 
had some atrophy in the thenar eminence.  He had grip 
strength which was noted to be quite diminished on the right 
compared to the left, at 38, 38, and 40 compared to 80, 70, 
and 78 on the left.  He had positive Phalen's sign with 
increased pain in the median distribution, as well as 
tingling.  Tinel's was positive.  The physician concluded 
that he had probable carpal tunnel syndrome with diminished 
sensation and strength.  When seen for follow-up on February 
2006, he stated that his wrist was somewhat stiff.  
Examination disclosed decreased sensation to pinprick in the 
entire volar forearm, and he had basal joint pain with a 
positive grind test at the basal joint.  Dr. McGann noted 
that he had carpi ulnaris tendonitis, and decreased sensation 
in the tips of the thumb, index and long fingers with tender 
nodules a the proximal pulley level of the index and long 
fingers, strongly suggestive of carpal tunnel syndrome.  Dr. 
McGann recommended that the Veteran be considered as a 
candidate for a right carpal tunnel release, although he 
thought the symptoms might be arising from a more proximal 
condition.  He was referred for a neurological consultation.

According to the report of a neurological consultation in 
March 2006 by C. Yen, M.D., the Veteran's complaints 
pertaining to his right upper extremity included a feeling of 
numbness and tingling in the hand and particularly the 
fingertips.  His hand felt weaker opening jars, and he said 
when he used his right hand, he would often get a cramp.  He 
said this had been gradually getting worse over the past five 
years.  On motor examination, he had normal bulk and tone, 
and 5/5 strength, with no drift present.  Fine finger 
movements were equal.  Sensory examination showed decreased 
pinprick on the fingertips of the first four fingers, 
diminished cold sensation in the right hand, and normal 
vibration sense.  Nerve conduction studies and electromyogram 
were normal.  The assessment was that the Veteran had at 
least a five year history of progressive though vague 
symptoms of the right hand and arm numbness and tingling of 
unclear etiology, with an unremarkable examination.  

On a physical therapy evaluation in April 2006, the Veteran 
stated that his symptoms began increasing about three years 
earlier, and he now had paresthesias waking him at night, 
hand cramping, stiffness of the fingers, with decreased 
functional strength.  On examination, he had decreased 
functional status; decreased extensibility of forearm common 
extensors and flexors; and decreased functional strength.  
After six sessions, he had a significant decrease in 
symptoms, with nocturnal symptoms essentially resolved.  His 
extension and flexion had increased to 40 and 30 from prior 
20 and 20, and his grip strength had improved to 55 pounds, 
from the previous 30 pounds, although it was still less than 
the 80 pounds on the left.  It was noted that 2 hours of yard 
work had not increased his symptoms.

Dr. McGann saw the Veteran again in April and May, 2006.  He 
noted that the nerve conduction studies/electromyogram 
studies were both negative.  The Veteran still had decreased 
sensation in the tips of the thumb, index, and long fingers 
to pinprick, however, indicating the persistent presence of 
compression of the median nerve.  He had good sensation in 
the right ulnar nerve.  The assessment was persistent right 
carpal tunnel syndrome with slight improvement, and right 
upper extremity symptoms of indeterminate etiology, with 
negative neurological workup.  He was advised to use his hand 
for all activities; if he had further loss of sensation or 
increased symptomatology, carpal tunnel was recommended.  In 
July 2006, he still had some numbness in the distribution of 
the median nerve especially over the volar forearm, with 
positive grind test at the basal joint.  

An MRI in October 2006 disclosed an unremarkable median 
nerve, and no mass or cyst was seen within the carpal tunnel.  
There was tearing of the central/radial aspect of the 
triangular fibrocartilage, a stable bony lesion at the distal 
radial metaphysis, and moderate degenerative changes of the 
triscaphe region.  Dr. McGann recommended that he consider 
tenosynovectomy of his right index and long fingers, and a 
right carpal tunnel release.  In November 2006, the Veteran 
said he sill had ongoing wrist symptoms of carpal tunnel but 
he would like to hold doff on any surgery at this point.  It 
was noted that he had been rated 10 percent disability on the 
wrist in the past but obviously it had progressively gotten 
worse.  He was now having more weakness but the pain seemed 
better when he took medication.  On examination, his Jamar 
strength was 40, 40, and 45 on the right, compared with 78, 
60, and 60 on the left.  The impression was carpal tunnel 
syndrome, right wrist, with weakness; stable eccentric lesion 
in the distal radial metaphysis; and triggering and 
tenosynovitis of right index and long fingers.  

Another VA examination was performed in August 2007.  The 
Veteran complained of pain in the right hand, wrist, and 
fingers, with tingling and numbness.  He said he could not 
hold items in his right hand due to the pain.  He could not 
hold onto his lawnmower as the vibrations increased the 
symptoms.  A keyboard also increased the symptoms.  On 
examination, there was no weakness or atrophy.  There were no 
fasciculations or involuntary movements, and coordination was 
normal.  He had reduced pinprick sensation in glove 
distribution up to the middle of the forearms in a stocking 
distribution.  He also had positive Tinel's sign on the 
right.  The examiner noted that the normal nerve conduction 
studies and electromyogram in March 2006 suggested that he 
did not have right carpal tunnel syndrome even though he was 
advised by an orthopedist to get decompression surgery on the 
right side.  The diagnosis was pain in the right wrist and 
hand secondary to neuralgia of the median nerve, stable; 
right carpal tunnel syndrome not detected; and idiopathic 
polyneuropathy causing positive Tinel's sign, and reduced 
reflexes and sensation.  

On a VA examination in December 2007, the Veteran stated that 
he still had some discomfort in the joints of the right hand 
fingers, worse in the cold weather.  Tingling and numbness 
were not the complaints at that time.  Findings were 
essentially identical to those obtained on the August 2007 
examination.  The diagnosis was pain in the right hand joints 
secondary to degenerative arthritis, with previously found 
neuralgia subsided; carpal tunnel syndrome not detected; and 
idiopathic polyneuropathy still present but improved.  

The veteran's disability has been rated under the criteria 
pertaining to impairment of the median nerve.  38 C.F.R. 
§ 4.124a, Codes 8515, 8615, 8715 (2009).  Complete paralysis 
of the median nerve contemplates the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, and warrants a 70 
percent rating if involving the dominant extremity, and 60 
percent for the non-dominant extremity.  38 C.F.R. § 4.124a, 
Code 8515.  

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves; see 38 C.F.R. §§ 4.123, 4.124.  For the median nerve, 
mild incomplete paralysis of the extremity warrants a 10 
percent rating.  For the dominant extremity, moderate 
incomplete paralysis warrants a 30 percent rating; and severe 
paralysis a 50 percent rating.  For the non-dominant 
extremity, moderate incomplete paralysis warrants a 20 
percent rating; and severe paralysis a 40 percent rating.  38 
C.F.R. § 4.124a, Code 8516.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, 
Code 8615 (2009).   

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, Code 8715 (2009).  

As can be seen in the above summary of the relevant evidence, 
there are discrepancies in the findings and conclusions 
reported by the various physicians.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  In evaluating the probative value 
of medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

While nerve conduction studies and electromyographs have not 
shown evidence of carpal tunnel syndrome, it is important to 
note that the service treatment records likewise did not 
confirm carpal tunnel syndrome on an electromyograph.  At the 
time service connection was granted, in 1999, no 
electrodiagnostic studies had been obtained which confirmed 
carpal tunnel syndrome on that basis.  Nevertheless, the 
Veteran exhibited neurological symptoms on the November 1998 
VA examination, and was diagnosed as having carpal tunnel 
syndrome at that time.  

Similarly, while electrodiagnositic studies obtained during 
the appeal period have not showed carpal tunnel syndrome, 
neurological symptoms have nevertheless been shown.  In 
particular he has continued to have a positive Tinel's sign, 
one of the symptoms noted when service connection was 
granted.  Atrophy of the thenar eminence, noted in the 
diagnostic code, was specifically noted in January 2006.  
Several examinations have shown reduced grip strength on the 
right, compared with the left, although he is right-handed.  
In addition, he has diminished reflexes in the right upper 
extremity, and numbness in the median nerve distribution.  
While the etiology of his symptoms has not been definitively 
established, MRIs have shown a bony lesion most consistent 
with healed fibrous lesion r fibroma, tearing of the 
triangular fibrocartilage, and degenerative changes of the 
triscaphe region.  He has also been diagnosed as having 
idiopathic polyneuropathy, which, according to the VA 
examiner in August 2007, was the cause of the positive 
Tinel's sign, a symptom which was attributed to the service-
connected disability at the time service connection was 
granted.  If it is not possible to separate the effects of 
the service-connected condition from a non-service-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  In this case, it is not clear that the 
diagnosis of carpal tunnel syndrome accurately identifies the 
symptoms present in service and at the time service 
connection was granted.  

The symptoms present in the Veteran's right hand and wrist 
include atrophy of the thenar eminence and reduced grip 
strength, according to several private examinations.  
Although other examinations stated that there was no reduced 
muscle strength, the more detailed findings, identifying the 
thenar eminence, and containing specific measurements of 
strength, including grip strength, as compared with the left, 
are more probative than the general statement that strength 
was normal.  These findings go beyond sensory findings, and 
are accompanied by MRI abnormalities which cannot be 
dissociated from the service-connected disability picture 
based on the evidence of record.  In view of all of these 
factors, the Board finds that the evidence is evenly balanced 
as to whether the criteria for moderate incomplete paralysis 
of the median nerve have been met.  With the application of 
the doctrine of reasonable doubt, the evidence more closely 
approximates the criteria for the next higher rating.  The 
Veteran is right-handed, and, thus, a 30 percent rating is 
warranted for moderate impairment of the median nerve.  
Accordingly, a 30 percent rating is granted for a right 
median nerve disability, diagnosed in service as right carpal 
tunnel syndrome.  

A higher rating is not warranted.  He does not have symptoms 
of severe impairment of the median nerve.  Moreover, the 
schedular rating is adequate, and referral for extraschedular 
consideration is not required.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this regard, higher ratings are provided 
for the disability, and there are no symptoms noted during 
the relevant time period which were not included in the 
symptoms supporting the assigned rating.    


ORDER

An evaluation of 30 percent for a right median nerve 
disability, diagnosed in service as right carpal tunnel 
syndrome, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


